El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Alejandrina Blanco Chacón y José Hernández Ríos con-trajeron matrimonio en' el año 1916, habiendo procreado un hijo llamado Gilberto que nació el día 3 de julio de 1918. El día 29 de abril de 1922, en una acción de divorcio esta-blecida por ambas partes, la Corte de Distrito de Aguadilla dictó sentencia a favor de la esposa, concediendo a ésta la custodia del hijo Gilberto pero permitió al padre que sos-tuviera relaciones familiares con el referido hijo. No con-tento con este derecho, el padre se apoderó del niño y se hizo cargo en absoluto del mismo con exclusión de la madre. Esta última estableció el presente recurso de habeas corpus *23y obtuvo sentencia a sn favor. Naturalmente, y como caso prima facie, ella no necesitaba otra cosa qne la sentencia en el caso de divorcio. El demandado apeló. ■
El demandado, para anular la solicitud en que se inte-resa la custodia del niño, alegó en su contestación o réplica que se apoderó del menor, primero, porque lo vió pululando por las calles en distintas ñoras del día sin persona alguna que lo cuidase; y segundo, porque sabía que la madre no cuidaba al niño, maltratándolo, y que la referida madre no tenía ni condiciones morales, ni económicas para tener la custodia de dicho niño.
Lo que la Corte de Distrito de Aguadilla pudo haber hecho, de haberse invocado debidamente su jurisdicción, hu-biera sido encarcelar al apelante por desacato al desobede-cer su orden. El apelante no tenía derecho a tomar la ley por sus propias manos, sino que debió haber hecho la debida, solicitud a la corte para la custodia del niño si habían sur-gido circunstancias que cambiaban las condiciones en la fe-cha de la sentencia de divorcio.
La Corte de Distrito de Aguadilla otra vez resolvió a favor de la madre. No prestaremos ninguna atención a va-rios errores alegados en relación con la admisión de prueba, porque el peso recaía en el demandado y especialmente des-pués de la sentencia de la corte, de probar que la madre no tenía derecho a la custodia del hijo. De igual modo la prueba excluida, o no fue propiamente objetada, o el error debidamente señalado, o su exclusión no perjudicaba. La única verdadera cuestión es si el' padre demostró que la madre no reunía las debidas condiciones para tener la cus-todia del niño.
Como es frecuente en esta clase de controversias, hubo prueba de que el padre estaba en mejores condiciones de poder atender al hijo que la madre, pero la corte declaró probado que la madre podía sostener al hijo bastante. bien y no hay nada que contradiga- esta conclusión. También *24convenimos con la sugestión hecha por la corte, o la apelada, de que el padre o podría ayudar, o ayudar más, de ser nece-sario, siendo algo dudoso si él estaba contribuyendo como debía. Hubo alguna prueba de estar el niño vagando por las calles solo, pero la corte o no dió crédito a los testigos, o creyó que este cargo era frívolo. No encontramos nin-guna justificación suficiente en algún otro sentido de que la madre no reuniera las debidas condiciones para tener la custodia. Hubo prueba, además, en contrario a satisfacción de la corte inferior y de nosotros mismos.
No encontramos que la actuación de la corte' estuviera en oposición a ninguno de los principios establecidos en el caso de Chabert v. Sánchez, 29 D. P. R. 241, en tanto es apli-cable ese caso. Ni vemos tampoco que haya habido pasión o prejuicio porque la corte aparentemente impusiera el peso de la prueba al demandado, pues, como hemos indicado, a él le incumbía.
Ni tampoco vemos que se haya cometido error en la im-posición de las costas. El apelante fué enteramente culpable al apoderarse del niño sin una orden de la corte.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Aldrey, Hutchison y Franco Soto.